Citation Nr: 1139059	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-37 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In September 2011, the Veteran testified during a video-conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record. 

Procedurally, the Veteran filed a claim for service connection in October 2008, which was initially denied in a March 2009 rating decision.  Thereafter, he requested reconsideration of the claims and submitted additional evidence, and the claims were again denied in rating decisions issued in May 2009 and September 2009.  The Veteran again disputed this determination, and a Statement of the Case was issued in August 2010.  This appeal follows.  

The Board observes that the RO referred to the need for new and material evidence to reopen a previously denied claim in the May 2009 decision.  However, as the additional evidence was received within one year after the initial denial of the Veteran's claims, or prior to the expiration of the appeal period, it is considered related to the initial claims.  See 38 C.F.R. § 3.156(b) (2011).  Therefore, it was unnecessary to determine whether new and material evidence had been received to reopen a prior claim, and this issue need not be addressed by the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although the Veteran had some hazardous noise exposure during service; he also had significant post-service occupational and recreational noise exposure, and the weight of the evidence does not establish continuous symptomatology of hearing loss since service, hearing loss to a compensable degree within one year following discharge, or that the current bilateral hearing loss was incurred or aggravated as a result of service.

2.  Although the Veteran had some hazardous noise exposure during service; he also had significant post-service occupational and recreational noise exposure, and the weight of the evidence does not establish continuous symptomatology of tinnitus since service, or that the current tinnitus was incurred or aggravated as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  
These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2008, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  No further notice is required.  

Concerning the duty to assist, the Veteran's service treatment and personnel records were obtained.  Although the available service records were damaged by fire, there is no indication that they are incomplete, and the Veteran has not reported any treatment for hearing difficulties during service.  As the Veteran receives benefits from the Social Security Administration (SSA), a request was made for any decisions concerning disability and any related medical records.  In April 2011, the SSA replied there are no medical records and any further efforts would be futile, as the Veteran never filed for disability benefits or no medical records were obtained.

The Veteran has denied any post-service treatment prior to 1999, at which point he sought VA treatment.  The claims file includes VA records dated from August 1999 through January 2002, from November 2007 to October 2008, and from July 2009 to July 2010.  To the extent that any further VA treatment records may remain outstanding, the Board finds that they are not necessary for a fair adjudication of the Veteran's claims and, therefore, no prejudice results.  Specifically, the available records confirm the existence of current disability, and there is no indication that any outstanding records would contain any evidence as to a nexus to service.  The Board notes that the Veteran has reported that his VA audiologist told him in September 2008 that his current hearing loss and tinnitus was due to service.  See, e.g., December 2008 statement from Veteran.  However, VA treatment records were obtained for this period of treatment, and there is no such notation in the records.
In addition, records concerning the Veteran's hearing difficulties were obtained from an employer, Bath Iron Works (BIW), for the period from 1979 through 1998.  The Board notes that the Veteran has identified prior post-service employment at a plastics factory with some level of noise exposure, and such records have not been obtained.  However, there is some indication of the level of noise exposure from this private employment in the Veteran's lay testimony and in the private records from BIW, as will be discussed below.  As such, to the extent that any pertinent records may remain outstanding from other post-service employers, the Board finds that the Veteran has not been prejudiced by the lack of these records.  Moreover, the Veteran has not authorized VA to obtain any records from post-service employers other than Bath Iron Works, despite being notified to do so.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was also afforded a VA audiological examination in connection with his claims in July 2009.  Neither the Veteran nor his representative have argued that this examination is inadequate for adjudication purposes, and a review of the examination report reveals no inadequacies.  In particular, the examiner offered an opinion as to the etiology of each claimed disability and provided a complete rationale for each opinion, based on all lay and medical evidence of record.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) . However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service records which could potentially support a claim appear to have been destroyed in a fire, as in this case, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)

The Veteran asserts that he currently has bilateral hearing loss and tinnitus as a result of noise exposure during service with no hearing protection.  Specifically, he reports that he was very close to anti-aircraft artillery, including big guns or Howitzers, during basic training, periodic training drills, and while in Germany.  The Veteran states that they did not have any hearing protection at that time, and the noise was so loud that his head would be "plugged up" for the rest of the day.  See, e.g., October 2009 notice of disagreement, December 2008 statement, September 2010 substantive appeal (VA Form 9), September 2011 hearing transcript. 

There is no documentation of any noise exposure in the Veteran's service records.  However, he is competent to report noise exposure, as this issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, the Veteran's service personnel records confirm that he completed basic training for anti-aircraft artillery (AAA), and his military occupational specialty was AAA gun crewman for at least part of his period of service.  See Enlisted Qualification Record, DD Form 214.  As such, resolving all reasonable doubt in the Veteran's favor, the evidence of record establishes some level of hazardous noise exposure during service. 

To warrant service connection, the evidence must also demonstrate a current disability as a result of such in-service noise exposure.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran had puretone thresholds greater than 40 decibels at multiple levels bilaterally, as well as speech recognition scores well below 94 percent bilaterally, during the July 2009 VA examination.  Therefore, a current bilateral hearing loss disability is established.  There is also a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed at the VA examination.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).

Concerning etiology, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of hearing loss or tinnitus.  He denied any ear, nose, or throat trouble both the entrance and separation examinations.  These examinations each reflect a score of 15/15 on a whisper test, with no puretone thresholds recorded.  However, the July 2009 VA examiner noted that whispered voice tests have been shown to be unreliable in detecting hearing loss.  The Board notes that it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

For the purposes of this appeal, the Veteran has reported having ringing in the ears (or tinnitus) continuously since service, including during service and at the time of his separation examination.  He also contends that he had hearing loss upon separation from service, although it was not documented until 1979, in a pre-employment evaluation for BIW.  See, e.g., hearing transcript.  In a December 2008 statement, the Veteran reported that his wife noticed his hearing loss in 1957.  There is no statement of record from the Veteran's wife.

Records from BIW confirm hearing impairment in January 1979, approximately 20 years after the Veteran's discharge from service.  Specifically, he had pure tone thresholds of 40 decibels or more at 4000 Hertz and higher, with thresholds from 10 to 20 decibels through 2000 Hertz.  Subsequent audiological testing conducted by Bath Iron Works through 1998 shows progressive hearing loss.  There are no available objective hearing tests or treatment records prior to 1979.  

The Veteran is competent to report observable symptoms (including hearing difficulties and ringing in the ears) during service and continuously since that time, as well as what medical professionals told him about his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds these statements as to the timing of the Veteran's symptoms to be not credible, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  In addition, the Board finds the Veteran to be not credible to the extent that he denies any post-service noise exposure from 1959 through 1979, as this is inconsistent with the other evidence of record.

Concerning the timing of symptoms, there is no affirmative evidence contradicting the Veteran's claims of hearing loss since service.  However, with respect to tinnitus, the Veteran reported for VA treatment purposes in September 2008 that he had ringing in the ears since about 3-4 years ago.  In addition, he denied any ringing or noises in the ears when being evaluated by BIW as late as January 1985.  The Veteran first reported having noises in the ears to BIW in September 1992.  As noted above, the Veteran also denied any ear, nose, or throat problems at his examination for discharge from service in 1959.  

The Board finds that these statements for treatment purposes, and the contemporaneous statements that were made many years prior to the claim for VA benefits, are more probative than the statements made for the purposes of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  As such, the Board finds that the weight of the credible evidence reflects that the Veteran first had symptoms of tinnitus many years after service, or in 1992 at the earliest.

With regard to noise exposure, the Veteran has reported working for a fish plant for 9 years immediately after service, at a plastics or button factory for 12-13 years (or from 1966 to 1979), and at BIW for 20 years (or from 1979 until his retirement in 1999).  There is no indication of noise at the fish plant.  The Veteran has also reported that there was very little noise in the plastics factory, or just a general humming from the machinery.  He states that he worked making parts, and then as a supervisor in an open floor area for 11 out of his 13 years there.  The Veteran admits that he had noise exposure while working as a machinist at BIW, as he was required to wear hearing protection during that time.  During the VA examination, the Veteran reported recreational noise exposure from hunting with guns "years ago," as well as using a lawnmower.  See, e.g., October 2009 notice of disagreement and statement, VA examination report, hearing transcript.

Upon evaluation of the Veteran and review of the claims file, the July 2009 VA examiner opined that it is less likely as not that the Veteran's current hearing loss and tinnitus are related to noise exposure during service.  In offering these opinions, the examiner considered the Veteran's military noise exposure from firing anti-aircraft guns, as well as his reported post-service occupational and recreational noise exposure as summarized above.  The examiner observed that it is possible that the Veteran's work environment at the button or plastics factory was indeed noisy and his report that it was not very noisy is not necessary reliable.  The examiner reasoned that the Veteran also reported that he did not think it was very noisy at BIW, although he was required to wear hearing protection.  

Accordingly, the examiner stated that there is a 23-year period during which the Veteran worked in at least one setting "suspected" to be noisy for 12 years prior to the first documented hearing loss.  The examiner noted that there are no available audiograms for the period between separation from service and the 1979 audiogram.  She also noted that the Veteran denied any ear, nose, or throat trouble at his evaluation upon separation from service.  The examiner stated that, if the Veteran's current hearing loss were due to military noise exposure, one would expect some indication of hearing loss or impairment while the Veteran was still in service, as hearing loss related to noise exposure is not known to be progressive after the fact.  She noted that the Veteran's hearing loss did progressively worsen after his employment for BIW.  Concerning tinnitus, the examiner noted the Veteran's current reports of tinnitus "as long as he can remember."  However, she further noted the Veteran's denial of any noises in the ears in January 1985, and his report of ringing in the ears for 3-4 years in September 2008, as summarized above.  

Consistent with the VA examiner's notation, there is some indication that the Veteran has minimized the extent of his post-service noise exposure prior to 1979 for the purposes of this appeal.  Specifically, in January 1985, he reported hunting deer and rabbit for approximately 35 years, as well as "noisy hobbies" of occasional power tools.  Similarly, he reported "lifetime" hunting in September 1992.  Significantly, when asked if his hearing had been tested before in January 1985, the Veteran replied "yes," and stated that he was tested from 1966 through 1979 at "Pratt and Whitney BIW."  See records from BIW.  The Board notes that this was the period during which he worked at a plastics factory.  This report of undergoing hearing tests during that employment appears to conflict with the Veteran's claims that the noise level at that factory was very low.  In this regard, the Board finds that the fact that the Veteran's employment was consistently performing hearing tests strongly suggests that the Veteran was routinely exposed to noise levels that could be detrimental to his hearing.  As such, the Board finds that the Veteran's reports of  post-service noise exposure are not credible, as they are inconsistent with the contemporaneous evidence and his statements made many years prior to this appeal.  See Caluza, 7 Vet. App. at 511.

As noted above, while the Veteran has reported that his VA audiologist told him in September 2008 that his current hearing loss and tinnitus are due to service, this is not documented in his VA treatment records.  Further, even if the VA audiologist may have told the Veteran this, it is unclear whether the Veteran accurately reported his post-service noise exposure for treatment purposes.  While the Veteran reported military noise exposure and being a machinist in a September 2008 audiological consult for treatment purposes, he did not mention the plastics factory or hunting.  There is also no indication that this provider had any access to the Veteran's records from BIW.  As such, the Board finds the VA examiner's opinion to be more probative, as it considered all possible noise exposure and the prior records.

In summary, while the Veteran had some level of hazardous noise exposure during service, the weight of the evidence does not demonstrate any symptoms of hearing loss during service, to a compensable degree within one year following service, or continuous symptoms of hearing loss since service.  In fact, the first indication that the Veteran had hearing loss was in a July 1979 private audiogram, more than 22 years after discharge from service, and the first complaint of tinnitus was, at the earliest, in 1992, more than 25 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Similarly, the weight of the evidence does not establish symptoms of tinnitus during service or continuously since that time.  Indeed, a September 2008 VA medical record notes that the Veteran stated his ears have been ringing about "3-4 years ago."  

Moreover, the Board notes that the only medical opinion to address the  relationship, if any, between the Veteran's bilateral hearing loss and tinnitus and his military service weigh against each claim.  In this regard, the July 2009 VA examiner opined that it is less likely as not that the Veteran's current hearing loss and tinnitus are related to noise exposure during service.  The Board finds that the July 2009 examiner's opinion constitutes probative evidence on the medical nexus questions-based as it was on a thorough review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusion rendered. 

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claims for service connection for bilateral hearing loss and tinnitus.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Under these circumstances, the Board finds that service connection is not warranted for tinnitus or hearing loss on a direct basis, to include based on continuity of symptomatology.  Service connection is also not warranted for hearing loss on a presumptive basis.  As the preponderance of the evidence is against service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.









ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L.A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


